SANDERSON, C. J.
This is an appeal from an order refusing a new trial. The motion seems to have been made upon something supposed to be a statement, but the record contains nothing which we can regard as such. There is nothing which purports to be a statement, nor is there anything agreed to by the parties, or settled by the judge, or certified to be correct as such by either. By examining the record and consulting the one hundred and ninety-fifth section of the Practice Act, counsel for appellants will readily perceive that the record in no respect complies Avith the statute.
Judgment affirmed.
"We concur: Sawyer, J.; Currey, J.; Shafter, J.; Rhodes, J.